IN THE SUPREME COURT OF THE STATE OF NEVADA


                JASON KING, P.E., IN HIS OFFICIAL                        No. 69921
                CAPACITY AS NEVADA STATE
                ENGINEER, STATE OF NEVADA
                DEPARTMENT OF CONSERVATION
                AND NATURAL RESOURCES,
                DIVISION OF WATER RESOURCES,
                Petitioner,
                vs.
                THE THIRD JUDICIAL DISTRICT                                 FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF LYON;
                                                                            MAR 1 1 2016
                AND THE HONORABLE LEON                                      TRACE K. UNDEMAN
                                                                         CLERK OF SUPREME COURT
                ABERASTURI, DISTRICT JUDGE,
                Respondents,
                                                                              LYnfl( see—
                                                                         faY —5


                and
                STEVEN A. FULSTONE,
                INDIVIDUALLY AND AS TRUSTEE OF
                THE STEVEN A. FULSTONE 1989
                LIVING TRUST; R.N. FULSTONE
                COMPANY, A NEVADA
                CORPORATION; CEAS COMPANY, A
                NEVADA CORPORATION; AND
                FARMERS AGAINST CURTAILMENT
                ORDER, LLC,
                Real Parties in Interest.

                                ORDER DENYING PETITION FOR WRIT
                                  OF PROHIBITION OR MANDAMUS
                            This original petition for a writ of prohibition or, alternatively,
                mandamus, challenges a district court order that (1) allows the parties to
                present testimony on certain issues concerning a hydrological model that
                petitioner relied on in entering the orders challenged in the underlying
                judicial review matter, and (2) contemplates the testifying witnesses'
                reliance on additional reports or analysis in the judicial review proceeding.

SUPREME COURT
     OF
   NEVADA
                                Having considered the petition and supporting documents, we
                  conclude that petitioner has failed to meet his burden of demonstrating
                  that writ relief is warranted. NRS 34.170; NRS 34.330; Pan v. Eighth
                  Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004)
                  (explaining petitioner's burden and recognizing that the right to appeal is
                  generally an adequate legal remedy precluding writ relief);         see NRS
                  533.450(9) (providing a right to appeal from a district court judgment on
                  petitions for judicial review in a water rights matter). Accordingly, we
                                ORDER the petition DENIED.'



                                                                            fret4
                                                                                ;
                                                                                             J.
                                                              Hardesty



                                                              Saitta


                                                                          40tem
                                                              Pickering




                  cc: Hon. Leon Aberasturi, District Judge
                       Attorney General/Carson City
                       Taggart & Taggart, Ltd.
                       Parsons Behle & Latimer/Reno
                       Third District Court Clerk



                          "In light of this order, petitioner's motion to expedite is denied as
                  moot.

SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    ea